Title: To James Madison from John Armstrong, Jr., 5 May 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 5th. May 1807.

I had yesterday the honor of receiving your letter of the 20th. of Jany. last, enclosing a copy of one from you to Mr. Erving of the same date; a statement of the case of the Marques de Casa Yrujo; the President’s Message to Congress of the 22d. of Jany. and a Report of a Committee of the Legislature of Kentucky of the 2d. of December 1806.
I have this day demanded Pass-ports for myself and suite to the Head Quarters of His Majesty the Emperor.  To this measure I felt myself constrained by the present Aspect of our business with Spain and more particularly by the Silence of the Prince de Benevent, from whom no foreign Minister at this Court has received a single line for several months past.  Whether Pass-ports will be given or withheld is doubtful.  The rule is against the experiment, but as there have been exceptions to it, it is possible that I may become one.  I have the honor to be, Sir, with the highest respect & consideration, Your Most Obedt. humble Servt.

John Armstrong


P. S.  I subjoin the copy of a letter received yesterday from the Director Gen. of the duties.  You will find in it a further explanation of the Imperial Arreté of the 21st. of Nov. last.


Paris le 4 Mai 1807.
(Copie)

Le Conseiller d’Etat Directeur General des douanes, a l’honneur d’informer M. le M. P. des Etats-Unis, en reponse a Sa Note du 3 du courant, relative a deux Navires sous pavillon americain arrivés directement de Cadiz et de Lisbonne, a Marseilles et a Nantes, que le Ministre de Finance, sur sa proposition, a decidé le 25 du Mois dernier, que les batimens Neutres, venant de l’etranger sans relâche en Angleterre seraient admis quelles que fussent les circonstances anterieures a leur expedition.  Cette disposition s’applique aux deux Navires qui font l’objet de la Note de S. E. M. le M. P. des Etats-Unis; leur admission n’eprouve ainsi aucune difficulté. &ca

(Signé) Cossin



The Director General of Customs and State Counselor has the honor to inform The Minister Plenipotentiary of the United States, in response to his Note of the 3rd of the current month, about two Ships under the American flag, arrived directly from Cadiz and Lisbon, at Marseilles and Nantes, that the Minister of Finance, on his proposition, has decided on the 25th of last month, that neutral vessels, coming from foreign countries without a stop in England, should be admitted, regardless of the circumstances previous to their setting out.  This disposition applies to the two Ships which are the object of the Note of His Excellency the Minister Plenipotentiary of the United States; thus there is no difficulty in their admission.  etcetera


(Signed) Cossin


Mr. Erving has no doubt informed you that the Govt. of Spain has given to their Arreté (founded on that of the Emperor of the 21st. of Novr.) the Construction & operation which the Imperial Decree shall have had in France.  I have taken care to transmit (through the Ambassador of Spain as well as thro’ Mr. Erving) the explanations which have, in different ways and by different authorities of this Country, been given of that Decree.
It is suspected that Austria is on the eve of a new war with this Country. It would appear that Sweden is about to withdraw herself from the controversy.
fragment enclosed proposal before the President.  The person who makes it, is a Citizen of the U. S. an excellent Seaman & in circumstances to execute his engagements.  He is anxious for an answer.  As I am ignorant of his Moral character, I have refused to do more than transmit the proposal to you, with this indorsement.

John Armstrong.5th of May 1807 Paris.



